          Case 1:18-cv-02437-KBJ Document 15 Filed 12/18/19 Page 1 of 2



                    UNITED STATES DISTRICT COURT FOR
                          THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ANTHONY MARCANTONI                   )
                                     )
                  Plaintiff,        )
                                    )
v.                                  )    Civil Action No. 18-2437 (KBJ)
                                    )
UNITED STATES DEPARTMENT OF )
JUSTICE, EXECUTIVE OFFICE           )
FOR UNITED STATES ATTORNEYS, )
                                    )
                  Defendant.        )
___________________________________ )

               DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Pursuant to Rue 56 of the Federal Rules of Civil Procedure, Defendant, the Executive

Office for U.S. Attorneys, a component of the U.S. Department of Justice, respectfully moves for

summary judgment. In support of this Motion enclosed a memorandum of support, Defendant’s

statement of material facts as to which There is no dispute, and proposed order.

                                              Respectfully submitted,

                                             JESSIE K. LIU, DC Bar # 472845
                                             United States Attorney for the District of
                                              Columbia

                                             DANIEL F. VAN HORN, DC Bar # 924092
                                             Chief, Civil Division

                                             _________/s/___________
                                             PATRICIA K. MCBRIDE
                                             Assistant United States Attorney
                                             Civil Division
                                             555 4th Street, NW, Room E-4106
                                             Washington, DC 20530
                                             Tel:   202.252.7123
                                             Fax: 202.252.2599
                                             Email: patricia.mcbride@usdoj.gov
         Case 1:18-cv-02437-KBJ Document 15 Filed 12/18/19 Page 2 of 2



                    UNITED STATES DISTRICT COURT FOR
                          THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ANTHONY MARCANTONI                   )
                                     )
                  Plaintiff,        )
                                    )
v.                                  )    Civil Action No. 18-2437 (KBJ)
                                    )
UNITED STATES DEPARTMENT OF )
JUSTICE, EXECUTIVE OFFICE           )
FOR UNITED STATES ATTORNEYS, )
                                    )
                  Defendant.        )
___________________________________ )

                                   (PROPOSED) ORDER

       Upon consideration of Federal Defendants’ Motion for Summary Judgment; any

opposition papers; and the entire record herein, and for the reasons stated in the accompanying

Memorandum Opinion issued on this date, the Court hereby ORDERS that:

                  1. Defendants’ Motion for Summary Judgment is GRANTED;

                  2. The claims in Plaintiff’s original complaint are DISMISSED WITH
                     PREJUDICE;

                  3. Judgment is ENTERED for Defendants as to all Counts.

       SO ORDERED.

Date:___________________


                                    _______________________________________
                                    THE HONORABLE KETANJI BROWN JACKSON
                                    United States District Judge
